 

EXHIBIT 10.2

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment (this “Amendment”) to the Original Agreement (as defined
below) is entered into as of this 9th day of September, 2013, by and between Far
East Energy Corporation, a Nevada corporation (the “Company”), and Jennifer
Hance Whitley (“Employee”).

 

WHEREAS, the Company and Employee entered into that certain Amended and Restated
Employment Agreement, effective as of May 20, 2013 (the “Original Agreement”);
and

 

WHEREAS, the Company and Employee desire to amend the Original Agreement on the
terms herein provided.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed to such terms by the Original Agreement.

 

ARTICLE II

 

Amendments

 

Section 2.01. Section 3. The second sentence of Section 3 of the Original
Agreement shall be amended and restated in its entirety to read as follows:

 

"In addition to the Base Salary, during the Term, Employee shall be eligible to
receive an annual discretionary performance cash bonus targeted at forty-five
percent (45%) of Employee's Base Salary, with the amount and the performance
criteria to be established by the Compensation Committee of Company (the
'Compensation Committee') (or the Board of Directors of Company (the 'Board'),
at such times as Company does not have a Compensation Committee) (each a
'Bonus')."

  

1

 

 

Section 2.02. Section 7. Clause (i) of Section 7(c) of the Original Agreement
shall be amended and restated in its entirety to read as follows:

 

"(i)          then Employee shall be entitled to a lump sum payment in an amount
equal to one-hundred percent (100%) of the sum of Base Salary and Bonus paid to
Employee and/or which Employee was determined by the Compensation Committee to
have earned or been entitled (regardless of whether paid) during the immediately
preceding twelve-month period ending on the date she experiences a 'Separation
from Service' (as defined in Code Section 409A); provided that, notwithstanding
the foregoing, if Employee experiences a Separation from Service without Cause
or for Good Reason on or within 24 months after a Change of Control (as defined
below), then Company shall pay Employee a lump sum payment in an amount equal to
two hundred percent (200%) of the sum of the Base Salary and Bonus paid to
Employee and/or which Employee was determined by the Compensation Committee to
have earned or been entitled (regardless of whether paid) during the immediately
preceding twelve-month period ending on the date she experiences a Separation
from Service;"

 

Section 2.03. Section 7. Clauses (i), (ii) and (iii) of Section 7(e) of the
Original Agreement shall be amended and restated in their entirety to read as
follows:

 

"(i)          the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the 'Exchange Act')) (a 'Person') of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty-nine
percent (39%) or more of the combined voting power of the then-outstanding
voting securities of Company entitled to vote generally in the election of
directors (the 'Outstanding Company Voting Securities'); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Company or any corporation controlled by Company, (B) any
acquisition by Employee, by any group of persons consisting of relatives within
the second degree of consanguinity or affinity of Employee or by any affiliate
of Employee or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (ii) of this Section 7(e);

 

(ii)         the consummation of a reorganization, merger or consolidation,
unless following such reorganization, merger or consolidation more than
sixty-one percent (61%) of the combined voting power of the then-outstanding
voting securities of the entity resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation;

 

(iii)        the (A) approval by the stockholders of Company of a complete
liquidation or dissolution of Company or (B) sale or other disposition (in one
transaction or a series of related transactions) of thirty-nine percent (39%) or
more of all of the assets of Company and its subsidiaries on a consolidated
basis, unless the successor entity existing immediately after such sale or
disposition is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Voting Securities immediately
prior to such sale or disposition;"

 

2

 

 

ARTICLE III

 

Miscellaneous

 

Section 3.01. Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Agreement. Except as expressly modified and superseded by
this Amendment, the Company and Employee each hereby (a) ratifies and confirms
the Original Agreement, (b) agrees that the same shall continue in full force
and effect, and (c) agrees that the same is the legal, valid and binding
obligation of the Company and Employee, enforceable against the Company and
Employee in accordance with its terms.

 

Section 3.02. Severability. If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the fullest extent consistent with law, continue in full force and effect. In
addition, if any provision of this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the fullest extent consistent with law, continue in
full force and effect. If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.

 

Section 3.03. Headings. The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.

 

Section 3.04. Governing Law. This Amendment has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement, and all disputes and controversies in connection therewith, shall
be governed by the laws of the State of Texas, without giving effect to any
principles of conflicts of law that would apply any other law.

 

Section 3.05. Withholding. All amounts paid pursuant to the Original Agreement
and this Amendment shall be subject to withholding for taxes (federal, state,
local or otherwise) to the extent required by applicable law.

 

Section 3.06. Counterparts. This Amendment may be executed in counterparts, each
of which, when taken together, shall constitute one original agreement.

 

Section 3.07. Waiver. No term or condition of the Original Agreement or this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Amendment or the Original
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

3

 

 

Section 3.08. Entire Agreement. The Original Agreement and this Amendment,
together, contain the entire understanding between the parties hereto regarding
this subject, except that this Amendment shall not affect or operate to reduce
any benefit or compensation inuring to Employee of a kind elsewhere provided and
not expressly provided for in the Original Agreement or this Amendment.

 

[remainder of page intentionally left blank; signatures appear on following
page(s)]

 

4

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Employee has placed this
signature hereon, effective as of the date set forth above.

 

  COMPANY:       FAR EAST ENERGY CORPORATION         By: /s/ Michael R.
McElwrath   Name: Michael R. McElwrath   Title: Chief Executive Officer        
EMPLOYEE:       /s/ Jennifer Hance Whitley   Jennifer Hance Whitley

 

5

 

